Citation Nr: 0202685	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-20 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for residuals of a 
back injury.

2.  Entitlement to service connection for avascular necrosis 
of the right hip, as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 to August 1984 
and from July 1986 to August 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO) which denied the benefits sought on appeal.


REMAND

A preliminary review of the record reveals that the veteran, 
in his October 1999 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), regarding his claim for secondary service 
connection, requested a hearing before a Member of the Board 
of Veterans' Appeals in Washington, DC.  On the same date, 
the veteran indicated that he wanted a personal hearing 
before the RO.  The personal hearing was held in February 
2000, and a transcript of the hearing has been associated 
with the veteran's claims file.  In February 2002, the 
veteran submitted a statement, appearing to clarify his 
October 1999 VA Form 9 and statement, and requesting a 
hearing before a Member of the Board at the RO. 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:
 
The veteran should be scheduled for a 
Travel Board hearing before a Member of 
the Board of Veterans' Appeals at the RO 
at the next available opportunity.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



